DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to a Pre-Brief Appeal Conference Decision entered 11/05/2021.

Status of Claims
3.	Claims 1-8, 10-16, 19-24 and 28-37 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



4.	Claims 1-4, 6-8, 10-13, 15-16, 19-22, 24 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HEILBRON et al (US 2009/0172725) in view of Riedl et al (US 2005/0060745).

Regarding Claims 1, 10 and 19, HEILBRON discloses a system (see FIG. 1A or 1B) with corresponding method comprising a computing device (such as controller 18 or server 26A or 26B); and a second device (see FIGs. 1A-1B; such as customer premises equipment 11); wherein the computing device comprising one or more first processors; 
receive, via a network and from a plurality of devices, data indicating output of a plurality of content assets by the plurality of devices during a time range, wherein the plurality of devices comprising the second device; determine, based on the data, a first quantity of the plurality of devices that outputted a first content asset of the plurality of content assets during a first time period (e.g., see Para 70; such as track certain properties of the advertisements (i.e., which ones, how many, etc.) pertaining to target programs); determining, for a second time period, content assets of the plurality of content assets, outputted by the plurality of devices (such as a need to track a time interval for each promoted program among multiple promoted programs within a time window of acceptable viewability relative to the promotional time slot equivalent to a second time period; see Para 8; Para 39; Para 71-72); wherein the second time period later than the first time period (e.g., see Para 8; Para 55; Para 63; a time window of acceptable viewability occurs after the promotion time slot), wherein the first time period and the second time period are in the time range and separated by a time duration (e.g., see FIG. 5; Para 44; the time period for promotion advertisement T2 occurs before the time period T1 for actually playing the promoted program); based on the determining of content assets, determine a second quantity of the plurality of devices that outputted both the first content asset during the first time period and a second content asset of the plurality of content assets during the second time period; and determine, based on the first quantity and the second quantity, a metric indicative of a comparison between the first quantity and the second quantity (e.g., see Para 71-76; such as an advertisement wherein the second device comprises one or more second processors; and second memory storing second instructions (inherent) that, when executed by the one or more second processors, cause the second device to send second data indicating a content asset outputted by the second device during the time range (see Para 70-76).
HEILBRON is not explicit about determining, for each interval of a plurality of intervals of a second time period, content assets of the plurality of content assets, outputted by the plurality of devices.
In an analogous art, Riedl discloses, as in one embodiment, that a reporting tool also receives an indication of the advertisements that the video server is delivering to the client, which it uses to update its records to reflect the advertisement delivery. At periodic intervals, the reporting tools send reports to the appropriate programmers and advertisers to provide aggregate viewing statistics for programming and advertisements (e.g., see Para 76).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of HEILBRON to include determining, for each interval of a plurality of intervals of a second time period, content assets, of the plurality of content assets, outputted by the plurality of devices, as taught by Riedl to take advantage of periodic compiling of aggregate data to provide more granular viewing analysis, thus more valuable and detailed statistics results. 


Regarding Claims 2, 11 and 20, HEILBRON further discloses the first content asset comprises content indicating the second content asset (e.g., see Para 70-76).

Regarding Claims 3, 12 and 21, HEILBRON further discloses the first content asset comprises an advertisement, and wherein the second content asset comprises the advertisement (e.g., see Para 62; Para 70-76).

Regarding Claims 4, 13 and 22, HEILBRON further discloses the second content asset comprises a video program, and wherein the first content asset comprises an advertisement referencing the video program (e.g., see Para 62; Para 70-76).

Regarding Claims 6, 15 and 24, HEILBRON further discloses determining, based at least in part on the data, a source from which the first content asset was received by a device of the plurality of devices (e.g., see Para 62; Para 70-76; such as determine provider A from which a given content stream was received).

Regarding Claims 7 and 16, HEILBRON further discloses the relationship comprises a determination of a ratio of the second quantity of the plurality of devices that outputted both the first content asset and the second content asset to the first quantity of the plurality of devices that outputted the first content asset (e.g., see Para 71-76; such as success rate indicating the ratio of viewing both a promotion target program and a given content stream to the given content stream only).

Regarding Claim 8, HEILBRON further discloses the metric is indicative of an impact outputting the first content asset has on outputting the second content asset (e.g., see Para 71-76; such as success rate).

Regarding Claim 35, HEILBRON discloses wherein the determining the first quantity of the plurality of devices comprises incrementing a count corresponding to the first quantity (compiling statistics including incrementing a count) based on determining that: 
a first device of the plurality of devices outputted the first content asset of the plurality of content assets during the first time period; and the first device outputted the second content asset of the plurality of content assets during the second time period (see Para 71; when user views a promotion advertisement and subsequently views the promotion program later).


5.	Claims 5, 14, 23, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HEILBRON et al (US 2009/0172725) and Riedl et al (US 2005/0060745) as applied in claims 1, 10 and 19 above, and further in view of Craner et al  (US 8,694,396).

Regarding Claims 5, 14 and 23, HEILBRON discloses promoting video content but is not explicit about promoting a subsequent episode in an episodic video content.
In an analogous art, Craner equally discloses promoting a subsequent episode in an episodic video content (see Col 1 lines 51-65).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined systems of HEILBRON and Riedl to include promoting a subsequent episode in an episodic video content, as taught by Craner to take advantage of available time slot to promote the next episode as a common business practice. 

Regarding Claim 33, HEILBRON discloses a quantity of the plurality of devices that outputted the first content asset during the first time period, the second content asset during the second time period (see Para 70-76); HEILBRON further discloses when multiple target programs have been identified, then under a first option, the ad database can be consulted on the basis of the multiple target programs to identify multiple advertisements, which can then be combined into a single advertisement (see Para 39). For example, Craner discloses episode promotion campaign that keep tracking of episode viewing activities (e.g., see FIG. 4; Col 10 line 52 Col 11 line 35).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined systems of HEILBRON and Riedl to include about determining a third quantity of the plurality of devices that outputted a third content asset of the plurality of content assets during a third time period in addition to the first and second content assets to take advantage of known technique to measure advertisement effectiveness.

Regarding Claim 34, HEILBRON in view of Craner would render “determining, based on the third quantity and the first quantity, a metric indicative of a comparison between the third quantity and the first quantity” to be obvious as an engineering choice as desired by the user.


6.	Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HEILBRON et al (US 2009/0172725) and Riedl et al (US 2005/0060745) as applied in claim 1 above, and further in view of Ellanti et al  (US 2010/0088716).

Regarding Claim 32, HEILBRON is not explicit about the determining the first quantity of the plurality of devices that outputted the first content asset during the first time period is based on determining that each device of the first quantity of the plurality of devices outputted a threshold portion of the first content asset (e.g., see Para 44; such as ).
However, in an analogous art, Ellanti discloses an advertisement is considered to be viewed is based on the threshold portion of the advertisement (see Claim 19).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined systems of HEILBRON and Riedl to include determining the first quantity of the plurality of devices that outputted the first content asset during the first time period is based on determining that each device of the first quantity of the plurality of devices outputted a threshold portion of the first content asset, as taught by Ellanti to take advantage of known advertising practice for more effective targeting.

Regarding Claim 36, HEILBRON is not explicit about determining a first percentage of content of the first content asset and a second percentage of content of the first content asset, wherein the first percentage is smaller than the second percentage; wherein the determining the second quantity of the plurality of devices comprises determining that each device of the second quantity of the plurality of devices outputted a percentage, of content of the first content asset, within a range between the first percentage and the second percentage.
However, in an analogous art, Ellanti discloses an advertisement is considered to be viewed is based on the threshold portion of the advertisement (see Claim 19). One of ordinary skill in the art would recognize at least the threshold of a content being viewed can be equally interpreted as within a range between the first percentage (percentage threshold) and the second percentage (100 percent). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined systems of HEILBRON and Riedl to include determining a first percentage of content of the first content asset and a second percentage of content of the first content asset, wherein the first percentage is smaller than the second percentage; wherein the determining the first quantity of the plurality of devices comprises determining that each device of the first quantity of the plurality of devices outputted a percentage, of content of the first content asset, within a range between the first percentage and the second percentage, as taught by Ellanti to make sure enough content is consumed before a reliable count is established.

Allowable Subject Matter
7.	Claims 28-31 are allowed. 
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-8, 10-16, 19-24 and 28-37 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claims 1-8, 10-16, 19-24 and 32-36 are rejected.
	Claims 28-31 are allowed.
	Claim 37 is objected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426